Fourth Court of Appeals
                               San Antonio, Texas
                                      April 25, 2016

                                  No. 04-15-00819-CV

                               CITY OF SAN ANTONIO,
                                      Appellant

                                            v.

           SAN ANTONIO FIREFIGHTERS' ASSOCIATION, LOCAL 624,
                               Appellee

                From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CI17586
                       Honorable Martha Tanner, Judge Presiding


                                     ORDER
      The appellant’s motion to consolidate is hereby DENIED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of April, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court